DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 14-17, filed November 21, 2022, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn.  Said rejections as the apply to claim 13 are also withdrawn.
However, Claim 13 remains in past tense, and applicant has not made any arguments regarding the indefiniteness of the method claim.  Therefore, claim 13 remains rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites various steps in past tense. For example, “where a spectral scan is performed”, “the mask signal is associated”, “the Master Slave protocol is varied dynamically”, “a correcting method prepares the mask index of the mask signal selected to be used by the Master Slave protocol”. It is unclear if these steps are positively recites steps that must be performed as part of the claimed method. It is suggested to amend the claim to recite active steps of scanning, associating, varying, using.
Regarding claims 14-19, the claims recite various steps in past tense, “is used”, “are used”, “are produced”, “is performed”, “is obtained”. It is unclear if these steps are positively recites steps that must be performed as part of the claimed method. It is suggested to amend the claim to recite active steps of using, producing, performing, obtaining.
Regarding claim 18, the variable “Q” is not defined. It is suggested to amend the claim to define Q as “an integer”.
Claims 14-20 are rejected based upon their dependency on claim 13.
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical coherence tomography apparatus, the apparatus comprising, among other essential elements, an imaging Master Slave (MS) processor comprising a mask selector and a dynamic MS comparator with at least two inputs and, where the mask selector delivers at least one mask signal at its output, to the dynamic MS comparator, wherein for each lateral pixel, r, addressed by the lateral scanner, the OCT apparatus performs a spectral scan, comprising scanning the optical channeled spectrum at the two arm imaging interferometer output and where due to the spectral scan, the imaging detector delivers an electrical signal due to the optical channeled spectrum at the output of the two arm imaging interferometer, wherein the dynamic MS comparator comprises at least one MS-calculator, where the mask-calculator in the mask selector operates a Master Slave algorithm that, based on the functions g and h, calculates any mask signal for any specific mask index determining any specific depth in the object, where a choice of mask indices of the mask signals to be calculated is controlled by signal received from the control input, wherein mask indices for each r are converted by the corrector into a difference of mask indices in respect to a reference mask index that the corrector sends to the control input of the mask selector, wherein, based upon the difference of mask indices received at its control input, the mask selector calculates the at least one mask signal, and where the MS-calculator operates based on a Master Slave algorithm to deliver a reflectivity value from a depth z inside the object, that is the specific depth of the mask signal delivered by the mask selector to the dynamic MS comparator, in combination with the rest of the limitations of the above claim.  Claims 2-12 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for imaging a curved, axially moving object, the method comprising, among other essential elements, using a Master Slave-OCT protocol applied to two electrical signals, one electrical signal represented by a mask signal and the second electrical signal represented by a signal delivered by an imaging detector, at the output of a two beam imaging interferometer producing interference of light, from light collected from an object arm and from a reference path, dynamically varying the mask signal used by the Master Slave-OCT protocol is according to a sensing method, operating where the sensing method in synchronism with the lateral scanner and sensing a variation of depth of the lateral pixel of a targeted layer, that is translated into a variation of the mask index, where the variation of depth is due to a cumulated effect of object curvature and object axial movement and preparing the mask index of the mask signal by a correcting method selected to be used by the Master Slave-OCT protocol and generating a signal reflectivity from the depth in the object of the mask signal selected, in combination with the rest of the limitations of the above claim.  Claims 14-20 are dependent from claim 13 and therefore are also included in the allowed subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Complex master-slave for long axial range swept-source optical coherence tomography”, cited in the IDS, teaches axial OCT measurement, but does not teach the claimed dynamically varying a MS-protocol, operating the sensing method in synchronism with the lateral scanner, nor the claimed correcting method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877